Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 12/21/2021.  Claims 1-8, 10-15, 17-19, and 21-23 have been presented for examination.  Claims 1, 7, 19, 22 and 23 have been amended, and claims 9, 16, and 20 have been canceled.  Claims 1-8, 10-15, 17-19, and 21-23 have been examined.

Election/Restrictions
Applicant's election with traverse of the restriction in the reply filed on 12/21/2021 is acknowledged.  The traversal is on the ground(s) that the claim amendments overcome the restriction.  This is found persuasive and the restriction is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-15, 17-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hawkins (Pub. No.: 2016/0063847 A1) in view of Pasquero (Pub. No.: 2011/0214158 A1).
1) In regard to claim 1, Alexander discloses the claimed wearable strap (fig. 8a: 800 and ¶0187 disclose device 800 may be a wearable device) comprising: 
means for securing the strap around part of a person's body (¶0187 disclose the wearable device may be a watch; hence, it is well known in the art a watch may be configurable between an unfastened and fastened state), 
a detector (fig. 8a: 816) for wirelessly detecting an electronic device (fig. 8b: 850), 
a controller (fig. 8a: 802) programmed with at least one predetermined threshold for a distance between the strap and electronic device (¶0183), and at least one of: 
a) an alert means (fig. 8a: 808) including at least a speaker or vibrator in the strap (¶0050 and ¶0063), and 
b) a signaling means (fig. 8a: 810) in the strap for sending a signal to a remote location, such as initiating an alert from the electronic device (¶0050 and ¶0191); 
wherein the controller being configured to use the detector to monitor the distance between the strap and electronic device (¶0048), and the controller being configured to initiate one or both of the alert means and the signaling means to provide an audible alert or vibrating alert when the distance between the strap and the electronic device exceeds a first predetermined threshold (¶0049 and ¶0191). 

However, Pasquero discloses it has been known for a first device to have a releasable connection means which is configurable between an unfastened state, and a fastened state (fig. 2: 33), and the controller is configurable to suppress or not initiate communication when the releasable connection means of the strap is in an unfastened state (¶0036).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the wearable device of Hawkins to monitor the fastening and unfastening of the strap to determine if it should be in an active or deactivate mode, as taught by Pasquero.
One skilled in the art would be motivated to modify Hawkins as described above in order to use a known alternative detection means to activate or deactivate the device, as taught by Pasquero (¶0036).
 
2) In regard to claim 2 (dependent on claim 1), Hawkins and Pasquero further disclose the strap as claimed in claim 1, in which the strap is provided in or as part of a belt (Hawkins ¶0024). 



4) In regard to claim 4 (dependent on claim 1), Hawkins and Pasquero further disclose the strap as claimed in claim 1, in which the signalling means includes a wireless communication system for wirelessly connecting the strap to the electronic device, the wireless communication system being configured to initiate the alert by sending a signal instructing the electronic device to provide the alert (Hawkins ¶0049-¶0050). 

5) In regard to claim 5 (dependent on claim 1), Hawkins and Pasquero further disclose the strap as claimed in claim 1, in which the strap includes a location sensor, and the controller is connected to the location sensor and configurable to set at least one custom location where alerts are suppressed when the strap is in the at least one custom location (official notice is taken that both the concept and advantage is known for suppressing alerts based on the location of a device, in order to reduce unwanted alerts). 

6) In regard to claim 6 (dependent on claim 1), Hawkins and Pasquero further disclose the strap as claimed in claim 1, in which the detector is configured to passively 

7) In regard to claim 7 (dependent on claim 1), Hawkins and Pasquero further disclose the strap as claimed in claim 1, in which the controller is configured to distinguish between i) movement of the strap away from the electronic device, and ii) movement of the electronic device away from the strap (Hawkins ¶0058 and ¶0193). 

8) In regard to claim 8 (dependent on claim 1), Hawkins and Pasquero further disclose the strap as claimed in claim 1, in which the controller is configured to use data from a movement sensor in the strap or the electronic device to determine whether to initiate the alert means or signalling means (Hawkins ¶0058 and ¶0193). 

9) In regard to claim 10 (dependent on claim 1), Hawkins and Pasquero further disclose the strap as claimed in claim 1, in which a plurality of vibrators are spaced along the strap, and the controller is configured to control vibrations generated by the plurality of vibrators based on a detected relative location for the electronic device, for indicating the direction to the electronic device (Hawkins ¶0049-¶0050 and ¶0063). 



11) In regard to claim 12 (dependent on claim 1), Hawkins and Pasquero further disclose the strap as claimed in claim 1, in which at least one optical device is mounted in or to the strap, wherein the optical device optionally includes a night-vision mode (official notice is taken that both the concept and advantage is known for incorporating a optical device with a night-vision mode, in order to allow the device to more easily locate other devices in a dark environment). 

12) In regard to claim 13 (dependent on claim 12), Hawkins and Pasquero further disclose the strap as claimed in claim 12, in which the strap includes a data storage device or a port for receiving a data storage device, and the optical device is connected to the data storage device or port for storing one or more recorded images (Hawkins fig. 8: 804). 

13) In regard to claim 14 (dependent on claim 12), Hawkins and Pasquero further disclose the strap as claimed in claim 12, in which the controller is configured to send one or more recorded images from the optical device to the electronic device (official notice is taken that both the concept and advantage is known for allowing a wearable 

14) In regard to claim 15 (dependent on claim 1), Hawkins and Pasquero further disclose the strap as claimed in claim 1 in which an electronic device holder is connected to the strap, wherein the electronic device holder is optionally adjustable for accommodating the size of a given electronic device, and wherein the strap comprises a power source and a charging system for transferring power from the power source to the electronic device via the electronic device holder when the electronic device is held in the electronic device holder (official notice is taken that both the concept and advantage is known for allowing two devices to be mated to one another and allow one device to charge the other, in order to provide a feature which would allow a device to be quickly charged). 

15) In regard to claim 17 (dependent on claim 1), Hawkins and Pasquero further disclose the strap as claimed in claim 1, in which an authentication token is included in the strap or provided on a wearer-facing surface of the strap (Hawkins ¶0049-¶0050). 

16) In regard to claim 18 (dependent on claim 1), Hawkins and Pasquero further disclose the strap as claimed in claim 1, in which the strap includes a location tracking system for remotely determining a location of the strap (Hawkins ¶0073-¶0078, ¶0131-¶0132 and ¶0182). 



18) In regard to claim 21 (dependent on claim 1), Hawkins and Pasquero further disclose the strap as claimed in claim 1, comprising input means for configuring the strap, such as configuring one or more of the controller, the alert means, and the signalling means (Hawkins ¶0187). 

19) In regard to claim 22, claim 22 is rejected and analyzed with respect to claim 1 and the references applied. 

20) In regard to claim 23, claim 23 is rejected and analyzed with respect to claim 1 and the references applied. 

Response to Arguments
Applicant’s arguments, see pages 8-11, filed 12/21/2021, with respect to the rejection(s) of claim(s) 1-8, 10-15, 17-19 and 21-22 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection, see above for further detail.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684